Citation Nr: 0116469	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  95-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) purposes according to the provisions of 
38 C.F.R. § 3.353.

2.  Entitlement to a disability evaluation in excess of 50 
percent for a schizoaffective disorder, bipolar type, on 
appeal from an initial grant of service connection.

3.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease with thoracolumbar 
muscular spasms, on appeal from an initial grant of service 
connection.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from November 1980 to 
May 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 1994 and 
September 1996 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in San Juan, the Commonwealth of Puerto 
Rico.  The first decision granted service connection for a 
psychiatric condition and a mental disability, and then 
assigned disability ratings for both conditions.  The 
February 1994 rating action also decided that the veteran was 
competent for VA purposes.  The second decision (September 
1996) denied the veteran's request for a total rating based 
on individual unemployability.  As noted, the veteran has 
appealed both rating actions.

When this case was originally appealed and a Statement of the 
Case (SOC) prepared by the RO, the issues involving the back 
and the psychiatric conditions were phrased as increased 
rating claims.  The United States Court of Appeals for 
Veterans Claims (formerly the US Court of Veterans Appeals) 
(Court) has since held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id., at 126.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 126.  Accordingly, the Board has restated the 
evaluation issues to reflect that they are on appeal from 
initial grants of service connection.

In conjunction with the veteran's original claim for service 
connection for a back disability, he underwent a VA 
orthopaedic examination in July 1993.  The results stemming 
that exam, along with information gleaned from the veteran's 
service medical records, were used to grant service 
connection for the back condition and assign a disability 
rating.  After the veteran appealed the initial rating, 
another orthopaedic examination was accomplished in February 
1994.  Since that time, however, the veteran has not 
undergone a specific orthopaedic examination of his back.  
Moreover, while the veteran's back condition has been 
acknowledged by his various treating physicians, the VA 
medical treatment records do not show continuous complaints 
of or treatment for a back disability.  

The VA has a statutory duty to assist the veteran; this 
includes the duty to conduct a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  See Green v. Derwinski, 
1 Vet. App. 121 (1991); see also Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  
Because the veteran has not undergone an examination of his 
back for at least seven years, the claim is remanded for the 
purpose of obtaining such an examination so that the VA may 
accurately rate his back disability.  

Additionally, although the veteran has undergone numerous 
psychiatric examinations during the course of this appeal, 
after reviewing those examination reports it is the 
conclusion of the Board that another psychiatric evaluation 
is needed.  That is, in July 1993 the veteran was diagnosed 
as suffering from a schizoaffective disorder.  However, when 
he was seen in July 1997, December 1997, August 1999, and 
October 1999, he was either described as malingering and not 
suffering for a schizoaffective disorder, or as 
nondiagnosable because of conflicting manifestations 
exhibited by the veteran.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment (and previous 
diagnoses).  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Because of the inconsistent diagnoses, it is necessary that 
an examiner have these records available for review so that 
an informed opinion can be rendered as to the veteran's 
current level of disability due to his service-connected 
mental disease.  Moreover, it is the conclusion of the Board 
that the most recent VA psychiatric exam was inadequate, and 
another examination must be conducted, taking into account 
the records of prior medical treatment and inconsistent 
diagnoses.  See 38 C.F.R. § 4.2 (2000); see also VAOPGCPREC 
20-95.

Also, when the veteran initially appealed, his accredited 
representative was The American Legion.  It was The American 
Legion representative who initially submitted arguments in 
support of the veteran's claim.  However, in October 1996, 
the veteran switched his representation to the Puerto Rico 
Public Advocate for Veterans Affairs.  While the proper 
paperwork accomplishing such a change has been completed, 
there is no indication in the record that a representative 
from the Puerto Rico Public Advocate for Veterans Affairs has 
reviewed and/or commented on the veteran's case.  Hence, the 
file should be returned to the chosen representative for the 
purposes of reviewing the claims folder and the submission of 
any new evidence.

Finally, the veteran has said that he received treatment at a 
VA medical facility for his back condition. Some of the 
veteran's outpatient treatment records are associated with 
the file. The RO should assure that it has all of the 
veteran's VA treatment records from 1997 to the present 
associated with the claims file. See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In undertaking the required development, the RO must assure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Therefore, on remand the 
RO must comply with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this case is REMANDED for the following:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Ask the veteran to provide a list of 
all medical care providers from whom he 
has received treatment for his back 
disability and psychiatric condition 
since January 2000.  If private treatment 
is indicated, obtain appropriate releases 
from the veteran and request all 
treatment records for the conditions in 
issue since January 2000.  Request all 
private treatment records for which the 
appellant provides releases, and 
associate with the claims file all VA and 
service department treatment records of 
which he provides adequate identifying 
information. 

If any development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)).

3.  Ask Dr. Maria T. Ramirez, a VA 
doctor, who wrote a May 26, 1999 
statement concerning the veteran's 
psychiatric condition, to provide 
additional comments, including clinical 
along with a detailed justification 
concerning the statements made in the May 
1999 report.  Any comments received 
should be included in the claims folder 
for review.  If no comments are received, 
this should be so noted in the claims 
folder. 

4.  Following completion of the above 
actions, the veteran should be accorded a 
period of observation and evaluation at 
the appropriate VA facility, in order to 
ascertain the nature and severity of his 
psychiatric impairment.  At the 
conclusion of this period of observation 
and evaluation, he should be accorded a 
mental status examination, in which the 
examiner should identify the psychiatric 
disability or disabilities currently 
manifested.  During the mental status 
examination, the veteran should be 
interviewed alone without his spouse, if 
possible.  The examiner should indicate 
those symptoms and manifestations that 
are specifically attributable to the 
veteran's service-connected disability, 
if possible.  In addition, the veteran's 
claims folder should be made available 
both to the examiner, and to physicians 
attending the veteran during his period 
of observation and evaluation, for review 
and referral.  The examiner is asked to 
set forth all findings in a comprehensive 
manner on the examination report.  
Additionally, the examining physician is 
asked to comment on any previous 
inconsistent diagnoses given.  

5.  The RO should schedule the veteran 
for an orthopaedic examination of the 
back; said examination should be 
conducted, if possible, by a physician 
who has not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The RO should request that the 
examining orthopaedist and the 
radiologist render diagnoses of all 
current pathology of the back found to be 
present and provide a comprehensive 
report, including a complete rational for 
all conclusions reached.

The report of the orthopaedic examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the back.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (2000).  In 
responding to the following questions, it 
is requested that the examiner comment on 
the disability resulting from the 
residuals of the service-connected 
disability.

(a)  What is the extent of limitation on 
the ability to perform the normal working 
movements of the back with normal 
excursion, strength, speed, coordination, 
and endurance?  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
along with the functional loss, with 
respect to all of these elements.  See 38 
C.F.R. § 4.40 (2000).  

(b)  Is there any functional loss of the 
back and, if so, is any functional loss 
due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion?  See 38 C.F.R. § 4.40 (2000).
 
(c)  Is there any evidence of disuse of 
the back and, if so, what is the nature 
of that evidence, e.g., atrophy.  See 38 
C.F.R. § 4.40 (2000).
 
(d)  Is there less movement than normal 
in the back and, if so, is it due to 
crepitus, ankylosis, limitation or a 
combination of some or all of these, or 
some other cause?  See 38 C.F.R. § 4.45 
(2000).
 
(e)  Is there weakened movement of the 
back and, if so, is it due to muscle 
injury or some other cause?  See 38 
C.F.R. § 4.45 (2000).
 
(f)  Is there evidence of excess 
fatigability of the back and, if so, is 
this the result of the service-connected 
condition?  See 38 C.F.R. § 4.45 (2000).
 
(g)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly by, the back 
and, if so, is this the result of pain?  
See 38 C.F.R. § 4.45 (2000).
 
(h)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the back and, if so, is this 
the result of the service-connected 
disability?  See 38 C.F.R. § 4.45 (2000).
 
The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  Readjudicate the claims on appeal.  
If the decision remains unfavorable, 
provide the appellant and his attorney a 
supplemental statement of the case, and 
allow an appropriate period for response.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



